UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LAMONT WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:95-cr-00037-RAJ-3; 4:14-cv-00003-RAJ)


Submitted:   May 19, 2015                     Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Lamont Walker appeals the district court’s marginal

order denying his petition for a writ of error coram nobis.                  We

have reviewed the record and find no abuse of discretion.                   See

Bereano v. United States, 706 F.3d 568, 575 (4th Cir. 2013)

(stating   standard    of   review).       Accordingly,     we   affirm.      We

dispense   with     oral    argument   because      the    facts   and     legal

contentions   are   adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2